Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a pixel mixed compensation circuit and a pixel mixed compensation method. The pixel mixed compensation circuit includes a plurality of pixel internal driving circuits arranged in an array and an external compensation circuit connecting with each of the internal driving circuits. A fourth TFT and a second capacitor are disposed between a source of a third TFT and a drain of a third TFT. The fourth TFT is turned on only during a detecting stage. The second capacitor is configured to feedback changes in electric potential of a second node to a sensing line. The external compensation circuits can detect changes in electric potential of the second node by the sensing line. The external compensation circuit can directly react to changes in current and can transmit a voltage value to a first node via data signals to adjust a voltage of the first node.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a pixel mixed compensation circuit and a pixel mixed compensation method including, inter alia, 
a third TFT, wherein a gate of the third TFT receives the writing signals, a source of the third TFT electrically connects with the second node, and a drain of the third TFT electrically connects with a sensing line; 
a fourth TFT, wherein the fourth TFT receives a plurality of scan signals, a source of the fourth TFT electrically connects with a second capacitor, and a drain of the fourth TFT electrically connects with the second node, of claim 1 (fig. 1); and 

Kim et al. (US 2018/0182278), hereinafter as Kim, teaches a pixel circuit that has driving transistor threshold voltage correction via external means, specifically the data driver and the timing controller (fig. 2). However, Kim at least does not teach above configuration or step(s) as claimed.
Sohn teaches an OLED pixel circuit that is capable of sensing a change of a driving transistor and providing correction via external sensing unit and data driver (fig. 3). However, Sohn at least does not teach above configuration or step(s) as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628